DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 11/02/2021 has been entered and fully considered. Claims 1-21 remain pending in the application. New claims 22-24 have been added.

Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they overcome the objection to the Abstract, and the 35 USC 112(b) rejection of Claims 6-7 set forth in the non-final office action mailed on 08/03/2021. The above rejections are therefore withdrawn.
3- Moreover, Applicant’s amendments and their corresponding, with respect to the rejection of the pending claims under 35 USC 102 and 103 rationales have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground of rejection is made in view of Kachanov, Koulikov(1) and (2) and further in view of Kachanov et al. (US Patent 7259856).




Claim Interpretations - 35 USC § 112

4- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

5- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Means for adjusting and Means for controlling in claims  15 and 17, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04). 

The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

7- Claims 1-2, 9-18 and 21, 23-24 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kachanov et al. (PGPUB No. 2007/0195319, cited by Applicants), hereinafter Kachanov, in view of Kachanov et al. (US Patent 7259856), hereinafter Kachanov2.
As to amended claim 1 and new claim 23, Kachanov teaches a method of controlling optical feedback in an optical system (Fig. 1 and Abstract, method of making and using the system of claim 1) having a radiation source (source 102 with coupling end 106 is used in its generic type, i.e. continuous and pulsed modes included) optically coupled via mode matching optics (module 106/108 can be considered as a whole system for mode matching purposes) with a resonant optical cavity having at least two cavity mirrors (cavity made of mirrors 110, 112, 114), one of which is a cavity coupling mirror (110), the resonant optical cavity having a plurality of optical resonance cavity spatial modes (¶ 4-5, 13, 27 for ex.; inherent to any such optical resonator), 

wherein the radiation source is responsive to optical feedback radiation emerging from the cavity (¶ 6; mode matching is achieved by monitoring the excitation of the higher order transverse modes, i.e. via optical feedback from detector 116), and 
wherein the mode matching optics couples the beam of continuous wave radiation to the resonant optical cavity via the cavity coupling mirror (module 108 can be considered as a whole system for coupling and mode matching purposes), the method comprising 
aligning the radiation source and the mode matching optics (original alignment of components 106, 108, i.e. with respect to the light source 102 and with respect to coupling mirror 110 necessarily needs an adjustment mechanical mechanism. In addition, ¶ 8, 13 suggests that a perturbation to the cavity is performed to optimize mode matching) to control an amount of the optical feedback radiation emerging from the resonant optical cavity, wherein a mode fill ratio of optical feedback spectral modes is reduced relative to a maximum mode fill ratio, wherein for the maximum mode-fill ratio the beam of continuous wave radiation is coupled with a fundamental cavity spatial mode; (Claim 23) wherein for the reduced mode-fill ratio the beam of continuous wave radiation is coupled with the fundamental cavity spatial mode (¶ 5-6, 8, 31, claim 6 for ex.; while using detector 116, minimizing, excitation of the higher order transverse modes of the cavity, i.e. reducing mode fill ratio in cavity, relative to the fundamental/lowest cavity mode, i.e. maximum mode fill ratio. original alignment of components 106, 108, i.e. with respect to the light source 102 and with respect to coupling mirror 110 necessarily needs an adjustment mechanical mechanism. As to claim 23, ¶ 8, 13 suggests that a perturbation to the cavity is performed to optimize mode matching. Considering general teachings in optical alignment, the Examiner takes official notice that each alignment setting necessarily affects the amount of light coupled in the optical cavity and the amount of light fed back towards the laser source, hence the control of the latter by aligning the source and the optics). 
	Kachanov does not teach expressly the optical feedback radiation emerging from the cavity and impinging on the radiation source.
	However, and in a similar field of endeavor, Kachanov2 teaches using an improved ring down spectroscopy apparatus and method (Abstract, Figs. 1, 4) where the apparatus of Fig. 4a is presented as a suitable alternative to that of Fig. 1 which is similar to Kachanov’s Fig. 1. Fig. 4a of Kachanov2 clearly shows similar optical components around the resonant cavity “Cavity”, with light necessarily reflected back towards Laser, i.e. optical feedback impinging on the radiation source.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Kachanov according to Kachanov2's teachings such that the optical feedback radiation emerging from the cavity and impinging on the radiation source, in a cavity allowing such feedback and as a mere suitable alternative cavity (See MPEP § 2144.07 for ex.)

	
As to amended claim 2 and new claim 24, the combination of Kachanov et Kachanov2 teaches the method of claim 1.
Moreover, Kachanov teaches wherein the aligning the radiation source and the mode matching optics includes: aligning or setting a relative distance between the radiation source and at least one component of the mode matching optics to achieve the maximum mode fill ratio, and thereafter adjusting a shape of the optical feedback spectral modes by altering the relative distance between the radiation source and the component of the mode matching optics to attain the reduced mode fill ratio; (Claim 24) further comprising operating the optical system with the relative distance between the radiation source and the at least one component of the mode matching optics set to attain the reduced mode-fill ratio of the optical feedback spectral modes (original, and subsequent, alignment of components 106, 108, i.e. with respect to the light source 102 and with respect to coupling mirror 110 necessarily needs an adjustment mechanism to optimize the distance between the source and the components 106 and/or 108. The subsequent alignments are needed in case of thermal drift or accidental misalignment, due to a collision for ex., of the mechanical positions of the optical components. As to the order of the aligning/adjusting, one with ordinary skills in the art finds it necessary to align first, as a coarse setting, the directions of the source with the component, within and outside the cavity, for optimal light coupling and minimizing losses, such between the light source and optical fibers, to achieve the maximum mode fill ratio and match the fundamental mode of the components. Subsequently, and to perfect the mode matching and reduce the transverse modes, i.e. reduce mode fill ratio, the distance between the light source, i.e. its laser beam waist wo at position zo, and the component and its mode position needs to be fine-tuned to maximize the mode matching. See ¶ 5-6). 

As to claim amended 9, the combination of Kachanov et Kachanov2 teaches the method of claim 1.
resonant optical cavity has a configuration selected from the group consisting of a ring cavity having three or more cavity mirrors (Fig. 1, ¶ 1-4, 13), a linear cavity having two or more cavity mirrors, and a V-shaped cavity having three cavity mirrors. 

As to amended claim 10, Kachanov teaches an optical system (Fig. 1 and Abstract), comprising: 
a resonant optical cavity having at least two cavity mirrors (cavity made of mirrors 110, 112, 114), one of which is a cavity coupling mirror (mirror 110), the resonant optical cavity having a plurality of optical resonance cavity modes (¶ 4-5, 13, 27 for ex.; inherent to any such optical resonator); 
a radiation source that emits a beam of continuous wave radiation (source 102 is used in its generic type, i.e. continuous and pulsed modes included), wherein the radiation source is capable of being scanned whereby a mean optical frequency of the beam of continuous wave radiation is adjustable over a range of frequencies (Fig. 2 and ¶ 18 for ex.; where a normalized frequency is scanned around a mean frequency 0.0), and wherein the radiation source is responsive to optical feedback radiation emerging from the cavity (¶ 6; mode matching is achieved by monitoring the excitation of the higher order transverse modes, i.e. via optical feedback from detector 116); 
mode matching optics (module 106/108 can be considered as a whole system for mode matching purposes) configured to couple the beam of continuous wave radiation to the cavity via the cavity coupling mirror, the mode matching optics including at least one component (Fig. 1, Abstract, ¶ 5-8, 13, 31-32); and Leydig 512530 (052300US)15 
an adjustment mechanism coupled with the at least one component of the mode matching optics and/or the radiation source, the adjustment mechanism configured to adjust a relative position of to control an amount of the optical feedback radiation emerging from the resonant optical cavity, wherein a mode fill ratio of optical feedback spectral modes is reduced relative to a maximum mode fill ratio, wherein for the maximum mode-fill ratio the beam of continuous wave radiation is coupled with a fundamental cavity spatial mode ((¶ 5-6, 8, 31, claim 6 for ex.; while using detector 116, minimizing, excitation of the higher order transverse modes of the cavity, i.e. reducing mode fill ratio in cavity, relative to the fundamental/lowest cavity mode, i.e. maximum mode fill ratio. original alignment of components 106, 108, i.e. with respect to the light source 102 and with respect to coupling mirror 110 necessarily needs an adjustment mechanical mechanism. In addition, ¶ 8, 13 suggests that a perturbation to the cavity is performed to optimize mode matching. Considering general teachings in optical alignment, the Examiner takes official notice that each alignment setting necessarily affects the amount of light coupled in the optical cavity and the amount of light fed back towards the laser source, hence the control of the latter by aligning the source and the optics). 
Kachanov does not teach expressly the optical feedback radiation emerging from the cavity and impinging on the radiation source.
	However, and in a similar field of endeavor, Kachanov2 teaches using an improved ring down spectroscopy apparatus and method (Abstract, Figs. 1, 4) where the apparatus of Fig. 4a is presented as a suitable alternative to that of Fig. 1 which is similar to Kachanov’s Fig. 1. Fig. 4a of Kachanov2 clearly shows similar optical components around the resonant cavity “Cavity”, with light necessarily reflected back towards Laser, i.e. optical feedback impinging on the radiation source.)
See MPEP § 2144.07 for ex.)

As to claim 11, the combination of Kachanov et Kachanov2 teaches the system of claim 10.
Moreover, Kachanov teaches wherein the adjustment mechanism includes an actuator configured to adjust the relative position of the radiation source and the at least one component of the mode matching optics in response to a control signal (original alignment of components 106, 108, i.e. with respect to the light source 102 and with respect to coupling mirror 110 necessarily needs an adjustment mechanical mechanism. Such alignment needs an actuator such as a mechanical stage or drive to adjust the direction or the phase of the light beam into the cavity in response to a signal from a controller/driver. See also the references cited by Applicants and reproduced in the conclusion for this matter). 

As to claim 12, the combination of Kachanov et Kachanov2 teaches the system of claim 11.
Moreover, Kachanov teaches wherein the control signal is provided by a control system in response to receiving a user input to adjust the relative position of the radiation source and the at least one component of the mode matching optics (¶16, controlling the transverse mode, i.e. necessarily by a user who directly controls or programs the actuator to adjust the alignment parameters). 

As to amended claim 13, the combination of Kachanov et Kachanov2 teaches the system of claim 11.
Moreover, Kachanov teaches further comprising a detector (116) configured to measure an intensity of an intra-cavity optical power of radiation circulating in the resonant optical cavity, wherein the control signal is provided by a control system in response to receiving a feedback signal from the detector (Fig. 1, Abstract, ¶ 5-8, 13, 31-32; mode matching is achieved by monitoring the excitation of the higher order transverse modes, i.e. via optical feedback from detector 116). 

As to amended claim 14, the combination of Kachanov et Kachanov2 teaches the system of claim 11.
Moreover, Kachanov teaches wherein the resonant optical cavity has a configuration selected from the group consisting of a ring cavity having three or more cavity mirrors (Fig. 1, ¶ 1-4, 13), a linear cavity having two or more cavity mirrors, and a V-shaped cavity having three cavity mirrors. 

As to claim 15, the combination of Kachanov et Kachanov2 teaches the system of claim 11.
Moreover, Kachanov teaches further including a means for adjusting the mean optical frequency of the radiation source so as to scan the mean optical frequency of the radiation source over a cavity resonance peak (Fig. 2 and ¶ 18 for ex.; where a normalized frequency is scanned around a mean frequency 0.0, i.e. necessarily using a scan means). 

As to amended claim 16, the combination of Kachanov et Kachanov2 teaches the system of claim 11.
Moreover, Kachanov teaches wherein the resonant optical cavity is capable of being scanned whereby an optical frequency of a cavity resonance mode peak is adjustable over a range of frequencies (Fig. 2 and ¶ 13, 18 for ex.; where a normalized frequency is scanned around a mean frequency 0.0 in the resonator cavity). Leydig 512530 (052300US)16 

As to claim 17, the combination of Kachanov et Kachanov2 teaches the system of claim 16.
Moreover, Kachanov teaches further including a means for controlling a position of one of the cavity mirrors so as to scan the optical frequency of the cavity resonance mode peak (Figs. 2-4 and ¶ 18-23. See details of frequency scanning as well known techniques in the prior art cited in the conclusion but not relied upon in this rejection). 

As to amended claim 18, the combination of Kachanov et Kachanov2 teaches the system of claim 11.
Moreover, Kachanov teaches further including a detector (116) configured to measure an intensity of the intracavity optical power of radiation circulating in the resonant optical cavity and to generate a signal representing the intracavity optical power of radiation circulating in the resonant optical cavity (Fig. 1, Abstract, ¶ 5-8, 13, 31-32; mode matching is achieved by monitoring the excitation of the higher order transverse modes, i.e. via optical feedback from detector 116), wherein the resonant optical cavity includes a gaseous medium including one or more analyte species (¶ 14). 


As to claim 21, Kachanov teaches a gas analyzer (Fig. 1 and Abstract, and ¶ 14), comprising:
resonant optical cavity having a plurality of optical resonance cavity modes (¶ 4-5, 13, 27 for ex.; inherent to any such optical resonator), the resonant optical cavity configured to receive a gaseous medium including one or more analyte species (¶ 14);
a radiation source that emits continuous wave radiation (source 102 is used in its generic type, i.e. continuous and pulsed modes included), wherein the radiation source is capable of being scanned whereby a mean optical frequency of the continuous wave radiation is adjustable over a range of frequencies (Fig. 2 and ¶ 18 for ex.; where a normalized frequency is scanned around a mean frequency 0.0), and wherein the radiation source is responsive to optical feedback radiation emerging from the cavity (¶ 6; mode matching is achieved by monitoring the excitation of the higher order transverse modes, i.e. via optical feedback from detector 116);
mode matching optics (module 106/108 can be considered as a whole system for mode matching purposes) configured to couple the continuous wave radiation to the resonant optical cavity via the cavity coupling mirror, the mode matching optics including at least one component (Fig. 1, Abstract, ¶ 5-8, 13, 31-32);
an adjustment mechanism coupled with the at least one component of the mode matching optics and/or the radiation source, the adjustment mechanism configured to adjust a relative position of the radiation source relative to the at least one component of the mode matching optics to control an amount of the optical feedback radiation emerging from the resonant optical cavity (original alignment of components 106, 108, i.e. with respect to the light source 102 and with respect to coupling mirror 110 necessarily needs an adjustment mechanical mechanism. In addition, ¶ 8, 13 suggests that a perturbation to the cavity is performed to optimize mode , wherein a mode fill ratio of the  of optical feedback spectral modes is reduced relative to a maximum mode fill ratio; wherein for the maximum mode-fill ratio the beam of continuous wave radiation is coupled with a fundamental cavity spatial mode (¶ 5-6, 8, 31, claim 6 for ex.; while using detector 116, minimizing, excitation of the higher order transverse modes of the cavity, i.e. reducing mode fill ratio in cavity, relative to the fundamental/lowest cavity mode, i.e. maximum mode fill ratio. original alignment of components 106, 108, i.e. with respect to the light source 102 and with respect to coupling mirror 110 necessarily needs an adjustment mechanical mechanism. In addition, ¶ 8, 13 suggests that a perturbation to the cavity is performed to optimize mode matching. Considering general teachings in optical alignment, the Examiner takes official notice that each alignment setting necessarily affects the amount of light coupled in the optical cavity and the amount of light fed back towards the laser source, hence the control of the latter by aligning the source and the optics); and
a detector (116) configured to measure an intensity of the intracavity optical power of radiation circulating in the cavity and to generate a signal representing the intracavity optical power of radiation circulating in the cavity (Fig. 1, Abstract, ¶ 5-8, 13, 31-32; mode matching is achieved by monitoring the excitation of the higher order transverse modes, i.e. via optical feedback from detector 116).
Kachanov does not teach expressly the optical feedback radiation emerging from the cavity and impinging on the radiation source.
	However, and in a similar field of endeavor, Kachanov2 teaches using an improved ring down spectroscopy apparatus and method (Abstract, Figs. 1, 4) where the apparatus of Fig. 4a is presented as a suitable alternative to that of Fig. 1 which is similar to Kachanov’s Fig. 1. Fig. 4a 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Kachanov according to Kachanov2's teachings such that the optical feedback radiation emerging from the cavity and impinging on the radiation source, in a cavity allowing such feedback and as a mere suitable alternative cavity (See MPEP § 2144.07 for ex.)

8- Claims 3-4 and 8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kachanov, Kachanov2 in view of Koulikov et al. (PGPUB No. 2007/015434), hereinafter Koulikov2.


As to amended claims 3-4 and 8, the combination of Kachanov et Kachanov2 teaches the method of claim 2.
Moreover, Kachanov teaches wherein the adjusting includes reducing the relative distance between the radiation source and the at least one component of the mode matching optics; (Claim 4) wherein the adjusting includes increasing the relative distance between the radiation source and the at least one component of the mode matching optics (¶ 5; adjusting the distance necessarily includes increasing/reducing).
The combination does not teach expressly the method of claim 2 wherein the adjusting is performed so that a beam waist size of the continuous wave radiation beam is diverging at the cavity coupling mirror and (claim 4) the method of claim 2, wherein the adjusting is performed Amended Claim 8) the method of claim 2, wherein the adjusting is performed so that a beam waist size of the continuous wave radiation beam is smaller or larger than a beam waist size of the radiation circulating in the cavityLeydig 512530 (052300US)14, even though this is considered to be a possibility of two possibilities, i.e. either diverging waist or converging waist, and would be obvious to one with ordinary skills in the art. 
Moreover, Koulikov2 teaches in the same field of endeavor, an optical system with mode matching of a laser source and a cavity (Figs. 1-6 and Abstract), wherein the adjusting is performed so that a beam waist size of the continuous wave radiation beam is diverging at the cavity coupling mirror or so that a beam waist of the continuous wave radiation beam is converging at the cavity coupling mirror (Fig.5b for the diverging and Figs. 4-5a, c and 6 for the converging and ¶ 32, 37). As to claim 8, it is submitted as obvious that the beam waist size of the wave radiation can be either smaller (in the case of a diverging beam at the coupling mirror) or larger (in the case of a converging beam at the coupling mirror) than the beam waist size of the radiation in the cavity.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Kachanov and Kachanov2 according to Koulikov2's teachings such that the adjusting is performed so that a beam waist size of the continuous wave radiation beam is diverging at the cavity coupling mirror, so that a beam waist of the continuous wave radiation beam is converging at the cavity coupling mirror or so that a beam waist size of the continuous wave radiation beam is smaller or larger than a beam waist size of the radiation circulating in the cavity, with the advantage by 

9- Claims 5-7, 19-20 and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kachanov and Kachanov2 in view of Koulikov et al. (PGPUB No. 2015/0276590, cited by Applicants), hereinafter Koulikov.

As to claims 19-20, 22, the combination of Kachanov et Kachanov2 teaches the optical systems of claim 11 and claim 21, and the method of claim 1.
Kachanov does not teach the system and method wherein the radiation source comprises a laser, even though the frequency and vibrational mode selectivity proposed by Kachanov suggests this source would be a laser source.
However, in the same field of endeavor, Koulikov teache a cavity enhanced laser based isotopic gas analyzer (Figs. 3-6 and Abstract) wherein the radiation source comprises a laser (Abstract and Figs. 3 for ex ; LD 101).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the systems and method of Kachanov and Kachanov2 according to Koulikov's teachings such that he radiation source comprises a laser, with the advantage by Koulikov of using the very precise measurements of laser frequency in measuring gas absorption lines (¶ 3) and the tunability of the laser (¶ 6).


As to claim 5, the combination of Kachanov et Kachanov2 teaches the method of claim 2.
The combination of Kachanov and Koulikov does not teach expressly the method wherein the adjusting includes moving only the radiation source. 
(See MPEP ¶ 2143 Sect. I. B-E).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Kachanov, Kachanov2 and Koulikov according to the general knowledge of laser optics such that the adjusting includes moving only the radiation source, with the advantage of ease of adjusting and preserving the alignment of the mode matching optics or cavity coupling mirror.

As to amended claim 6, the combination of Kachanov et Kachanov2 teaches the method of claim 2.
In addition Koulikonov teaches the radiation source being a laser.
The combination of Kachanov, Kachanov2 and Koulikov does not teach expressly the method wherein the adjusting includes moving only the at least one component of the mode matching optics or multiple components of the mode matching optics. 
However, and given the general equations of the propagation of beam lasers and the variations of their waists vs. distance, one with ordinary skills in the art would have found it obvious to move the mode matching optics 108, with respect to optical source and/or the coupling mirror to adjust the beam waist at this latter, and obtain the same predictable results (See MPEP ¶ 2143 Sect. I. B-E).


As to amended claim 7, the combination of Kachanov et Kachanov2 teaches the method of claim 2.
In addition Koulikonov teaches the radiation source being a laser.
The combination of Kachanov, Kachanov2 and Koulikov does not teach expressly the method wherein the adjusting includes moving both the radiation source and the at least one component of the mode matching optics, or the radiation source and the multiple components of the mode matching optics. 
However, and given the general equations of the propagation of beam lasers and the variations of their waists vs. distance, one with ordinary skills in the art would have found it obvious to move either one or both of laser source/its coupling part 106 and mode matching optics 108, with respect to each other and the coupling mirror to adjust the beam waist at this latter, and obtain the same predictable results (See MPEP ¶ 2143 Sect. I. B-E).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Kachanov, Kachanov2 and Koulikov according to the general knowledge of laser optics such that the adjusting includes moving both the radiation source and the at least one component of the mode 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: 
PGPUBs 2015/0276590, 2016/0041031, 2015/0138558, 2014/0125993, 2013/0050706 that appear to be relevant to claims 10-21 and their respective method claims 1-9).
https://en.wikipedia.org/wiki/Gaussian_beam (appears to be relevant to the claims with converging/diverging laser beams and beam waists considerations)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886